Citation Nr: 1525418	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a lower back disability, effective December 10, 2008. 

2. Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for spasmodic torticollis, neck spasms (also known as cervical dystonia) (claimed as Gulf War Syndrome). 

3. Entitlement to service connection for spasmodic torticollis, neck spasms (also known as cervical dystonia) (claimed as Gulf War Syndrome), to include as due to a medically unexplained chronic multisymptom illness. 

4. Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for tension headaches (claimed as headaches).

5. Entitlement to service connection for tension headaches (claimed as headaches).

6. Entitlement to service connection for muscle atrophy of the neck as secondary to service connection for spasmodic torticollis. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and as secondary to spasmodic torticollis. 

8. Entitlement to service connection for light-sensitive eyes. 

9.   Entitlement to service connection for bilateral hip muscle and joint pain (claimed as Gulf War Syndrome), to include as due to an undiagnosed illness. 

10.   Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for bilateral shoulder pain (claimed as Gulf War Syndrome).

11.   Entitlement to service connection for bilateral shoulder pain (claimed as Gulf War Syndrome), to include as due to an undiagnosed illness. 

12.   Entitlement to service connection for bilateral knee pain. 

13.   Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for chronic fatigue syndrome (claimed as Gulf War Syndrome).

14.   Entitlement to service connection for chronic fatigue syndrome (claimed as Gulf War Syndrome), to include as due to an undiagnosed or medically unexplained chronic multisymptom illness. 

15.   Entitlement to service connection for memory loss (claimed as Gulf War Syndrome). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1989 to July 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Regional Office (RO) in Pittsburgh, Pennsylvania, that denied all of the issues listed on the title page of this appeal.  In October 2013, the Veteran timely submitted a substantive appeal (VA Form 9) but indicated that he only wanted to appeal the issues of service connection for cervical dystonia, headaches, muscle and joint pain, eye disorder (light sensitivity), acquired psychiatric disorder, muscle atrophy of the neck, chronic pain, and Gulf War Syndrome.  Subsequently, the Veteran's representative timely submitted another substantive appeal for all of the issues listed in the October 2013 SOC to be used in place of the Veteran's previous VA Form 9.  All of the issues from the October 2013 SOC are on appeal because the representative submitted a timely Form 9 expressing a desire to appeal them all as opposed to the Veteran's prior request to limit the SOC issues appealed.  The Veteran's claims for general neurological symptoms and for Gulf War Syndrome have been appropriately incorporated into his other relevant claims on appeal.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issues of entitlement to a rating in excess of 20 percent for a lower back disability and service connection for bilateral knee pain and an adjustment disorder with anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2002 RO decision that denied service connection for fatigue was not appealed and the decision became final.

2.  New and material evidence has been received since the February 2002 decision to substantiate the claim of entitlement to service connection for fatigue.

3.  A March 2007 Board decision that denied service connection for spasmodic torticollis with related shoulder pain and headaches was not appealed and the decision became final.

4.  New and material evidence has been received since the March 2007 Board decision to substantiate the claims of entitlement to service connection for headaches and spasmodic torticollis with related shoulder pain.

5.  The Veteran's spasmodic torticollis, shoulder pain, and hip pain, are manifested by undiagnosed or medically unexplained chronic multisymptom illnesses.

6.  The Veteran's neck muscle atrophy is secondary to spasmodic torticollis.

7.  The Veteran does not have a current chronic fatigue disorder disability.

8.  After affording the benefit of the doubt, current headaches and light sensitivity of the eyes are related to service.

9.  The Veteran does not have a current memory loss disability.


CONCLUSIONS OF LAW

1. The February 2002 RO decision that denied service connection for fatigue became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. The criteria to reopen service connection for fatigue have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3. The March 2007 Board decision that denied service connection for spasmodic torticollis became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1105.

4. The criteria to reopen service connection for spasmodic torticollis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

5. The March 2007 Board decision that denied service connection for headaches became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1105.

6. The criteria to reopen service connection for headaches have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

7. The March 2007 Board decision that denied service connection for bilateral shoulder pain became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1105.

8. The criteria to reopen service connection for bilateral shoulder pain have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

9. The criteria to establish service connection for spasmodic torticollis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317.

10.  The criteria to establish service connection for neck muscle atrophy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

11.  The criteria to establish service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

12.  The criteria to establish service connection for light-sensitive eyes have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

13.  The criteria to establish service connection for bilateral shoulder pain have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.

14.  The criteria to establish service connection for bilateral hip pain have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.

15.  The criteria to establish service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.

16.  The criteria to establish service connection for memory loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

New and Material Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for fatigue, headaches, spasmodic torticollis, and shoulder pain.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied a claim for service connection for fatigue in February 2002, as there was no evidence of chronic fatigue syndrome or a current disability.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  The Veteran appealed the RO's February 2002 denial of service connection for headaches and spasmodic torticollis with related symptoms of bilateral shoulder pain, which were subsequently remanded by the Board in March 2003, but ultimately denied in a March 2007 Board decision because they were not etiologically related to service or due to an undiagnosed or unexplained chronic multisymptom illness.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

However, since that time documents have been associated with the claims file that discuss the possibility of a nexus as well as current disabilities and different theories of entitlement to service connection for these issues.  This evidence includes Board hearing testimony from the Veteran, updated treatment records, and VA examinations that had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for fatigue, headaches, spasmodic torticollis, and bilateral shoulder pain.


Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran's service records confirm receipt of a Combat Action Ribbon, indicative of combat service in the Gulf War.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  The Board notes that the Veteran does not allege any of his disabilities were incurred as a result of combat. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Conditions Related to Gulf War Syndrome

The Veteran contends that his spasmodic torticollis with secondary conditions of neck muscle atrophy and an acquired psychiatric disorder, as well as memory loss, bilateral shoulder pain, bilateral hip pain, neurological disorders, and chronic fatigue are a result of his Gulf War service.  The Veteran's DD 214 shows that he served in the Gulf War and received a Combat Action Ribbon.  Service records do not contain evidence regarding treatment for any of these conditions or symptoms of such.  

Because the Veteran served in the Southwest Asia theater of operations  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

There are two categories of "qualifying chronic disability."  In either case, a Veteran must display symptoms stemming from either (or both) of the following: (1) an undiagnosed illness; or (2) a medically unexplained chronic multisymptom illness, defined by a cluster of signs or symptoms.  Id.  A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, headaches, muscle and joint pain, and neurological signs or symptoms.  38 C.F.R. § 3.317(b).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Spasmodic Torticollis and Neck Muscle Atrophy

Private treatment records show that the Veteran started to receive treatment for signs and symptoms of spasmodic torticollis in 1998, which resulted in a later diagnosis for this condition.  

On VA examination in August 2006, the examiner opined that the Veteran's spasmodic torticollis was idiopathic.  "Idiopathy" is defined as a pathologic condition of unknown cause or spontaneous origin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 912 (32nd ed. 2012).  Spasmodic torticollis is known as a neurological disorder with an "unknown" origin.  Id. at 1941.  The August 2006 VA examiner opined that the Veteran's spasmodic torticollis was not related to service because she could not find any medical articles "that address torticollis and Persian Gulf Syndrome."  The May 2010 VA examiner stated that a "review of the literature revealed that observations on these studies did not prove or reveal any pathophysiological connections between [Gulf War Syndrome] and cervical dystonia [spasmodic torticollis]."  As a result, this examiner ultimately found that the Veteran's condition was not related to Gulf War Syndrome because it was not an undiagnosed or unexplained illness.  

Despite these VA medical opinions, 38 C.F.R. § 3.317 (a)(2)(ii) defines a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Furthermore, the Veteran is competent to report objective neurological signs or symptoms.  See Gutierrez, 19 Vet. App. at 8-9; 38 C.F.R. § 3.317(b).  The Board observes that the Veteran's spasmodic torticollis does not need to be attributed to service itself.  Furthermore, the VA examiners were not able to able to explain the multiple chronic symptoms that are attributed to the Veteran's spasmodic torticollis.

Based on the foregoing, the Board finds that the evidence is in favor of the claim; any doubt is resolved in the Veteran's favor, and service connection for spasmodic torticollis is warranted.

Furthermore, the May 2010 VA examiner opined that his positive objective findings of neck muscle atrophy were secondary to the Veteran's spasmodic torticollis.  As a result, the Board finds that the evidence is in favor of the claim; any doubt is resolved in the Veteran's favor, and secondary service connection for neck muscle atrophy is warranted.

Bilateral Shoulder Pain

During the August 2006 VA examination, the Veteran endorsed symptoms of thoracic spine pain and burning between his scapula.  The examiner opined that "this pain is most likely secondary to his torticollis and his abnormal muscle function of his cervical spine."  

On VA examination in May 2010, the Veteran reported numbness and tingling radiating down both arms to the wrist level for the past three years.  He stated that these symptoms occur a "couple of times per week and will last for three to four hours to all day."  Physical examination of the left shoulder revealed forward flexion from 0 to 140 degrees with stiffness and pain, abduction from 0 to 120 degrees with pain, external rotation from 0 to 80 degrees with pain, and internal rotation from 0 to 60 degrees with pain.  Physical examination of the right shoulder revealed forward flexion from 0 to 160 degrees with stiffness, but no pain, abduction from 0 to 140 degrees with pain, external rotation from 0 to 60 degrees with stiffness, but no pain, internal rotation from 0 to 70 degrees with stiffness, but no pain.  The examiner noted that the Veteran had objectively increased pain with repetitive range of motion.  Ultimately, the examiner opined that the Veteran has bilateral shoulder pain per his own reports, and that there was no evidence to support a diagnosis.  As a result, the examiner stated that the Veteran's symptoms were not related to Gulf War Syndrome.  

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  He stated that his shoulders do cause him pain, and that they affect his general activities of daily living.  See Hearing Transcript, p. 33.  The Board finds that the Veteran's statements are probative as he is competent to report symptoms of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds that the Veteran's pain most closely approximates a 10 percent rating under Diagnostic Code 8719 for bilateral shoulder neuralgia resulting from moderate, incomplete paralysis of the long thoracic nerve.  See 38 C.F.R. § 3.317(a)(1)(i).

While the August 2006 examiner related the Veteran's shoulder pain to his spasmodic torticollis and the May 2010 VA examiner could not provide a diagnosis despite finding a negative relationship to Gulf War Syndrome, the evidence is in favor of the claim; any doubt is resolved in the Veteran's favor as the Veteran's bilateral shoulder pain is an undiagnosed illness for which service connection is warranted.  See 38 C.F.R. § 3.317.

Bilateral Hip Pain

The Veteran was evaluated for bilateral hip pain during his May 2010 VA examination.  Physical examination of both hips did not reveal any redness, warmth, or effusion.  Right hip testing was as follows: forward flexion was from 0 to 90 degrees with stiffness, but no pain; external rotation was from 0 to 60 degrees with pain; internal rotation from 0 to 40 degrees with pain; abduction with pain from 0 to 40 degrees; adduction with pain from 0 to 20 degrees.  Left hip testing was as follows: forward flexion was from 0 to 85 degrees with pain; external rotation was from 0 to 60 degrees with pain; internal rotation from 0 to 20 degrees with pain; abduction with pain from 0 to 30 degrees; adduction with pain from 0 to 15 degrees.  The examiner noted that the Veteran had objectively increased pain with repetitive range of motion in both hips, and that he did not have increased weakness, decreased endurance, or incoordination following repetitive range of motion testing.  Ultimately, the examiner opined that the Veteran has bilateral hip pain per his own reports, and that there was no evidence to support a diagnosis.  Accordingly, the examiner stated that the Veteran's symptoms were not related to Gulf War Syndrome.  

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  He stated that he has a recurrent "popping or locking sensation of the hips."  See Hearing Transcript, p. 32.  He explained about the discomfort and pain in his hips and it "feels like it's actually popping out of the joint."  Id.  The Board finds that the Veteran's statements are probative as he is competent to report symptoms of pain.  See Layno, 6 Vet. App. at 465.  Furthermore, the Board finds that the Veteran's hip pain most closely approximates a 10 percent rating under Diagnostic Code 8720 for bilateral hip neuralgia resulting from mild, incomplete paralysis of the sciatic nerves.  See 38 C.F.R. § 3.317(a)(1)(i).


While the May 2010 VA examiner could not provide a diagnosis despite finding a negative relationship to Gulf War Syndrome, the Board finds that the evidence is in favor of the claim; any doubt is resolved in the Veteran's favor as the Veteran's bilateral hip pain is an undiagnosed illness for which service connection is warranted.  See 38 C.F.R. § 3.317.

Memory Loss

The Veteran has submitted statements that he experiences mild memory loss as a result of Gulf War Syndrome.  On VA examination in May 2010, the Veteran endorsed "memory and concentration problems" and as well as "difficulty with attention to detail."  The examiner opined that based on the Veteran's performance on psychological and neuropsychological testing, his results are "consistent with that of a person who is exaggerating/fabricating cognitive and psychological problems."  The examiner further commented, "Interestingly, the manner in which he attempted to manipulate test data/results indicates grossly intact memory functioning.  If [the Veteran] actually was as cognitively impaired as he is attempting to portray, he would likely require institutionalization and supervision of even the most basic activities."  The examiner also stated that the Veteran's "total score on this [symptom] inventory was over 200 percent above the recommended cut off for symptom fabrication/exaggeration."  Accordingly, the examiner did not find a cognitive disorder to exist.  The Board finds this medical opinion more probative than the Veteran's statements regarding memory loss because it contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current memory loss disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Chronic Fatigue Syndrome

The Veteran contends that his current chronic fatigue syndrome is related to service due to his Gulf War service.  On VA examination in May 2010, the Veteran endorsed continuous symptoms of waking up tired and sore.  He told the examiner that he was diagnosed with chronic fatigue syndrome "3 or 4 years ago by his chiropractor and holistic physician."  The Veteran said that his fatigue causes him to never "feel awake or alert" and that he is "groggy" all of the time.  He stated that he is only able to sleep about 5 hours per night and then he feels tired all day due to the lack of sleep.  The Veteran explained that his eyes always feel heavy and that he has no energy.  He also said that he is limited in the amount of physical activity he can do because it can easily cause fatigue.  He also has "difficulty concentrating, making decisions, staying focused, and keeping his attention on his typing" while at work.  Ultimately, the examiner opined that the Veteran has chronic fatigue syndrome per his own reports, but that there was no evidence to support a diagnosis.  Accordingly, the examiner stated that the Veteran's symptoms were not related to Gulf War Syndrome.  The Board finds that the Veteran's statements are probative as he is competent to report on the symptoms endorsed during his examination.  See Layno, 6 Vet. App. at 465.  However, the Board finds his statements are outweighed by this medical opinion regarding the Veteran's current condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the evidence of record, the Veteran also does not meet the criteria for a 10 percent rating under Diagnostic Code 6354 in accordance with the criteria for service connection due to Gulf War Syndrome.  See 38 C.F.R. § 3.317(a)(1)(i).

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have chronic fatigue syndrome for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Headaches

The Veteran contends that his current headaches are related to service.  Service treatment records indicate that he sought medical care due to headaches at least once in September 1989.  

The Veteran testified before the undersigned that he has had recurrent headaches since service.  See Hearing Transcript, p. 27.  He explained that when he talked to the medical corpsmen on his ship, they recommended use of over-the-counter medications to relieve the headaches and that any continued complaints of headaches might result in the possibility of a medical discharge.  Id.  The Veteran said that he did not want a medical discharge, so he "just, kind of, grinned and bared it... [and] they've gotten worse over the years."  Id.  The Veteran talked about his post-service treatment records which include headache logs where he documented on a calendar the frequency of his headaches per month.  He explained that, on average, he experiences multiple headaches each month that can last between four or five hours to all day long each time.  Id.  The Board finds that the Veteran's statements and headache logs are probative as he is competent to report symptoms of headache pain since service.  See Layno, 6 Vet. App. at 465.

The Veteran's claim was denied based on a negative VA medical opinion.  In the examination report, the examiner noted that the Veteran reported first experiencing headaches only within the last three years.  As such, the examiner found that it was less likely than not to have been caused by the Veteran's military service.

However, in the Veteran clarified in his Board hearing testimony that he actually began having headaches since service, which is also noted in service treatment records.  As such, the Veteran has credibly testified he began experiencing headaches while in service and that it continued to the present day.  This testimony has been reiterated in verbal and written statements.  

At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's headaches are related to service.  Resolving reasonable doubt in his favor, the Board concludes that service connection is warranted for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

Light Sensitivity of the Eyes

The Veteran contends that his current bilateral eye sensitivity to light (hereinafter "light-sensitivity") is related to service.  Service treatment records do not contain any complaints regarding light-sensitivity, but he testified before the undersigned Veterans Law Judge in April 2014 that he has had light-sensitivity since service.  See Hearing Transcript, p. 36.  

On VA examination in May 2010, the Veteran endorsed symptoms of light-sensitivity bilaterally.  The examiner stated that his headaches do not seem to be related to his light-sensitivity issue.  The Veteran explained to the examiner that his light-sensitivity is relieved only by going into a dark room and shutting out all of the light.  However, the Veteran said that once he is exposed to bright light again there is a significant sensitivity developed.  Physical examination revealed no results related to light-sensitivity issues.  The examiner diagnosed bilateral photosensitivity of unknown etiology and opined that "light sensitivity is a very subjective phenomenon.  In the absence of any specific disease entities nor any specific findings which would explain that light sensitivity, I can only suggest that [the Veteran] is at the sensitive end of the normal spectrum of light sensitivity which is seen within the population."

The Veteran is competent to report symptomatology relating to his light-sensitivity because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  To the extent that the Veteran alleges a nexus, the Board finds that the Veteran is competent to provide an answer to the question of etiology.  Id.  Accordingly, his statements are afforded great weight as to whether a nexus exists between his light-sensitivity and military service.

At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's light-sensitivity is related to service.  Resolving reasonable doubt in his favor, the Board concludes that service connection is warranted for bilateral light-sensitivity.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in August 2006 and May 2010.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the appeal to reopen service connection for spasmodic torticollis, headaches, fatigue, and bilateral shoulder pain is granted.

Entitlement to service connection for spasmodic torticollis, neck spasms (also known as cervical dystonia) (claimed as Gulf War Syndrome), to include as due to a medically unexplained chronic multisymptom illness is granted.

Entitlement to service connection for muscle atrophy of the neck as secondary to service connection for spasmodic torticollis is granted. 

Entitlement to service connection for bilateral shoulder pain (claimed as Gulf War Syndrome), to include as due to an undiagnosed illness is granted. 


Entitlement to service connection for bilateral hip muscle and joint pain (claimed as Gulf War Syndrome), to include as due to an undiagnosed illness is granted. 

Entitlement to service connection for memory loss (claimed as Gulf War Syndrome) is denied. 

Entitlement to service connection for chronic fatigue syndrome (claimed as Gulf War Syndrome), to include as due to an undiagnosed or medically unexplained chronic multisymptom illness is denied. 

Entitlement to service connection for tension headaches (claimed as headaches) is granted.

Entitlement to service connection for light-sensitive eyes is granted. 


REMAND

Unfortunately, the Veteran's claims for an increased rating for a lower back disability and service connection for bilateral knee pain and an acquired psychiatric disorder, to include depression and anxiety must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In short, the Veteran contends that he is entitled to a higher disability rating for his service-connected low back disability.  The Veteran stated in his April 2014 Board hearing that this condition has not been thoroughly evaluated since May 2010, and he indicated that this condition has worsened since his last examination.  

As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide the Veteran with an updated examination to accurately assess the current condition of his disability.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, the Veteran received a VA examination for a bilateral knee disability in May 2010, but the examiner only opined that his diagnosed mild degenerative arthritis was not related to Gulf War Syndrome.  There is evidence in the Veteran's service treatment records which indicate significant treatment for knee disabilities, but there is no medical examination addressing the nexus element for service connection.

The Veteran has also submitted statements that he has acquired a psychiatric condition, to include depression and anxiety as a result of his spasmodic torticollis.  He has reported depression as a result of poor work performance, which other evidence shows is a result of his symptoms associated with spasmodic torticollis.  The VA examiner noted that the Veteran received VA treatment for a depressed mood in August 2009, which the Veteran attributed to his employment problems.  The Veteran reported seeking treatment through his employer and received approximately nine psychological counseling sessions in 2008.  The Veteran also told the examiner that he has mild anxiety that is treated with clonazepam.  Ultimately, the examiner diagnosed the Veteran with an adjustment disorder with anxiety and depression, but did not determine whether it was related to service or a service-connected disability.  The Board finds that a VA examination and opinion is required in order to determine whether service connection is warranted for his adjustment disorder with anxiety and depression.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected low back disability.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

Updated treatment records from the VA Health Care System from May 2010 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to obtain evidence as to the current severity of his service-connected low back disability.  

All opinions provided must include a complete rationale.  

3.  Schedule the Veteran for an appropriate examination and ask the examiner for an opinion on whether the Veteran's bilateral knee disability is at least as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file, including medical records and personal statements, prior to the examination, and to support all rendered opinions with explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).  The examiner should also comment on whether the Veteran's symptoms that are found in service treatment records from November 1991 are at least as likely as not related to his current knee disabilities.

4.  Schedule the Veteran for an appropriate psychological examination and ask the examiner for an opinion on whether the Veteran's diagnosed adjustment disorder with anxiety and depression is at least as likely as not (50 percent or greater probability) related to service or his service-connected spasmodic torticollis.  The examiner is asked to review the claims file, including medical records and personal statements, prior to the examination, and to support all rendered opinions with explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).

5.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


